Citation Nr: 1410528	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-34 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial increased rating for bilateral hearing loss, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, assigning a 10 percent disability rating, effective February 8, 2010.  

The Veteran testified at a December 2011 Board hearing; the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At his hearing, the Veteran testified that he had received hearing aids from the Fayetteville, Arkansas VA Medical Center (VAMC).  These records should be associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In April 2010, the Veteran underwent a QTC audiological examination.  At the Board hearing, the Veteran testified that the examination did not adequately represent the severity of his hearing loss.  T. at 5-6.  Based on the Veteran's contentions and the fact that such examination was conducted almost four years prior, the Veteran should be afforded a VA examination to assess the severity of his hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA the Veteran's treatment records from the Fayetteville VAMC.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  The Veteran's claims folder should be reviewed in conjunction with the examination.  The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

The examiner should provide an opinion concerning the impact of the Veteran's bilateral hearing loss on the Veteran's ability to work.  The examiner should provide supporting rationale for this opinion.

3.  After completion of the above, the RO should review the expanded record and readjudicate entitlement to an initial increased rating for bilateral hearing loss.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


